On the 10th of May, 1875, Cole Brothers, the relators, recovered a judgment against the respondent corporation for $1,150 as debt or damages, and $93.35 costs. Execution issued thereon August 11, 1875. The sheriff charged with the service of the execution made return thereof as follows, to wit: "Kent, sc. East Greenwich, Sept. 30th, 1875; I have this day demanded payment of the within execution of Silas Weaver, the treasurer of the corporation, and he says he cannot pay because he has no funds of the corporation to pay with. I cannot find any property belonging to the corporation on which to levy this execution, and hereby return this execution wholly unsatisfied." Thereupon, the relators petitioned for a writ of mandamus to the respondent corporation, commanding it to assess and levy upon the ratable property of the corporation a tax sufficient to pay the judgment, and the same to collect and apply to the satisfaction thereof. The petition, in addition to the facts above recited, alleges that the respondent corporation "is a public corporation in its character and objects, and is what is known and called a quasi
municipal corporation," and that "by an amendment to the original charter all tax-payers within a certain district are made members." Upon this petition the respondent corporation was cited to show cause why the prayer should not be granted. After a hearing thereon, an alternative writ of mandamus was issued to the corporation, commanding it to assess the tax and pay the judgment, or to appear and show why it should not. The corporation has accordingly made return *Page 204 
to the writ, setting forth several grounds upon which it denies its liability. The relators demur to the return.
The respondent claims that it is not a public or quasi
municipal but a private corporation. The charter was granted in 1797. Schedule, Session General Assembly, February, 1797, p. 31. It incorporated on their own petition certain named persons, "and all others who shall by them be admitted as members of their company." It created a close corporation, resembling the old English borough corporations rather than the ordinary municipal or quasi municipal corporations of this country. The object, however, was public, namely, the purchase and support of a fire-engine for protection against fire. And the company was invested with an important public franchise, namely, the right to assess and levy taxes not only on themselves, but also "on the whole of the inhabitants of the compact part of the town of East Greenwich, including Peirce Street." We think, therefore, the corporation, notwithstanding its peculiarity, must be regarded as a public or quasi municipal corporation.
The charter was amended October, 1850. Schedule, Session General Assembly, October, 1850, p. 26. By the amendment the corporation was enlarged so as to include every person twenty-one years of age or upwards having a freehold title, other than in reversion or remainder, to any building or part of any building within certain designated limits, and so as to empower the corporation by a majority vote at any legal meeting attended by at least thirteen members, to order taxes to be assessed on the buildings within said limits, for the purpose of purchasing, building, and keeping in repair suitable buildings, engines, wells, reservoirs, pumps, hose, and other apparatus. The respondent contends that this amendment, never having been legally accepted by the corporation, is ineffectual. But we think the amendment would go into effect without acceptance, the corporation being a public or quasi municipal corporation.
The respondent also claims, however, that inasmuch as the return sets up that the corporation is not a public but a private corporation, the allegation on demurrer is conclusive. We think otherwise. The question whether the corporation is public or private is a question of law, and if the acts granting and amending the charter are such that we can take judicial notice of them, *Page 205 
it is for us to determine the question independently of the return. We have come to the conclusion that we can take judicial notice of them. Village of Winooski v. Gokey, 49 Vt. 282;Portsmouth Livery Co. v. Watson, 10 Mass. 91; Prell v.McDonald, 7 Kan. 426; Fauntleroy v. Hannibal, 1 Dill. 118. We see no reason why the court should not, ex suo motu, take notice of any statute which delegates a portion of the sovereign power of the State wholly for public purposes. 1 Wharton on Evidence, § 294.
The respondent contends that the General Assembly had not the power to enact either the original charter or the amendment. It assigns no reason and cites no authority in support of this position. We do not think it is tenable.
The respondent alleges that the corporation has had property in East Greenwich ever since the judgment was rendered on which the execution might have been levied. It does not specify what, or of what value, the property is, nor does it deny the truth of the sheriff's return. We think so vague an allegation cannot avail against the return. The property may be of trifling value, or it may be held for the public purposes of the corporation, and so not be liable to seizure on execution. Gen. Stat. R.I. cap. 198, § 4, clause 13; Freeman on Executions, § 126.
The respondent alleges that no demand was ever made on the corporation to set out its property or to make an assessment. We think the demand of the sheriff on the treasurer was sufficient. It was the duty of the corporation, after judgment recovered, to provide means for its payment.
The respondent contends that the power given them to levy taxes is merely permissive; that it is given for certain purposes only, and that it does not appear that the judgment is founded upon any claim for the satisfaction of which a tax can be legally assessed. The respondent does not assert that the judgment is not, and we think the presumption is that it is, founded on some claim which the corporation has the power, express or implied, to satisfy by taxing its members, for we do not see how, except upon such a claim, the corporation could become liable to the judgment, and we think the power to tax, though permissive in form, creates, under the circumstances, a duty which can be enforced. *Page 206 
We also think the objection that there are no assessors is unavailing. If the corporation has no assessors it is its duty to elect them.
The respondent presents other objections; but they are technical and formal rather than substantial, and are not such in our opinion as should be regarded by the court. Gen. Stat. R.I. cap. 199, § 4.
Demurrer sustained.